Citation Nr: 9920855	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  96-00 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right knee 
disorder.

3.  Entitlement to an increased evaluation for residuals of a 
left knee fracture, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active military service from October 1948 to 
June 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating determination of 
the Los Angeles Department of Veterans Affairs (VA) Regional 
Office (RO).  

In a statement styled as a notice of disagreement and 
received in May 1993, and resubmitted in February 1994, the 
veteran listed the issues as including a claim for service 
connection for a right shoulder disability.  This statement 
did not constitute a notice of disagreement as to that issue, 
since the RO had not yet adjudicated the claim for service 
connection for a right shoulder disability.  The RO denied 
entitlement to a right shoulder disability in a March 1994, 
rating decision.  The veteran has not submitted a notice of 
disagreement with that decision.



FINDINGS OF FACT

1.  There is no competent evidence of a nexus between any 
current low back disorder and the service-connected residuals 
of a left knee fracture.  

2.  The RO denied service connection for a right knee 
disorder in October 1988.  Notice of the decision was sent to 
the veteran in November 1988 and he did not appeal.  Thus, 
the decision became final.  

3.  Evidence submitted since the October 1988 rating decision 
bears directly or substantially upon the issue at hand, is 
not duplicative or cumulative, and must be considered to 
fairly decide the merits of the claim. 

4.  The claim of entitlement to service connection for a 
right knee disorder is supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The claim for service connection for a low back disorder 
is not well grounded.  38 U.S.C.A. § 5107.

2.  Evidence received since an October 1988 rating 
determination, wherein the RO denied entitlement to service 
connection for a right knee disorder, is new and material, 
and the veteran's claim for service connection is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (1998).

3.  The claim of service connection for a right knee disorder 
is well grounded.  38 C.F.R. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Provisions

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  If the disorder is arthritis, 
service connection may be granted if manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection is also warranted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1998).  The Court has 
also held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  


Back Disorder

The threshold question that must be resolved with regard to 
this issue is whether the veteran has presented evidence that 
her claim is well grounded. 38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  A well grounded 
claim is a plausible claim, meaning a claim that appears to 
be meritorious on its own or capable of substantiation.  
Epps.  An allegation that a disorder is service-connected is 
not sufficient; the veteran must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Epps, at 1468.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  Therefore, if the determinant issue is one 
of medical etiology or a medical diagnosis, competent medical 
evidence must be submitted to make the claim well grounded.  
See Grottveit, 5 Vet. App. at 93.  A lay person is, however, 
competent to provide evidence on the occurrence of observable 
symptoms during and following service.  If the claimed 
disability is manifested by observable symptoms, lay evidence 
of symptomatology may be adequate to show the nexus between 
the current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 7 
Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical evidence 
connecting a currently diagnosed back disability to the 
fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

If the veteran fails to submit evidence showing that her 
claim is well grounded, VA is under no duty to assist her in 
any further development of the claim.  Epps, 1469. VA may, 
however, dependent on the facts of the case, have a duty to 
notify her of the evidence needed to support her claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make her claim well 
grounded.  VA has no further obligation, therefore, to notify 
her of the evidence needed to support her claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).

Factual Background

A review of the veteran's service medical records 
demonstrates that there were no complaints or findings of a 
low back disorder inservice.  On the veteran's June 1951 
service separation examination, normal findings were reported 
for the spine.  

VA outpatient treatment records show that in June 1989, the 
veteran was seen with a complaint of right knee pain.  She 
reported that the pain had begun approximately two years 
earlier after she had injured the knee in an auto accident.

In a March 1992 statement in support of claim, the veteran 
reported that in February 1991, she had fallen into an icy 
pool and hit her back after her knee had "given out" on 
her.  She indicated that she had broken a vertebrae as a 
result of the fall but that this had not shown up until a 
mammogram had been performed in February 1992.  

Treatment records demonstrate that the veteran fell into a 
pool in February 1991 which resulted in a fracture of her 
right shoulder.  Chest x-rays taken in February 1992 revealed 
a mild compression fracture of T12, which was noted to 
possibly be recent.  

In a June 1992 outpatient treatment record, the veteran was 
noted to have fallen in February 1991.  X-rays taken of the 
back revealed diffuse degenerative changes with spurring and 
an old T-12 compression fracture.  A diagnosis of back pain 
with radicular symptoms was rendered at that time.  At the 
time of a June 1992 follow-up visit, the veteran reported 
that approximately one and one-half years ago her right knee 
gave out on her and she fractured her right shoulder and 
right vertebrae.  The veteran also reported having fallen off 
a chair three weeks earlier and hurting her left buttock and 
back.  

In her May 1993 notice of disagreement, the veteran reported 
that her right knee had buckled, causing her to fall into a 
pool and hurt her back.  

At the time of a February 1996 hearing, the veteran reported 
that she had twisted her left ankle and fallen into a pool.  
She also testified that there were no x-rays taken off her 
back at that time.  The veteran again reported that it was 
her left ankle that collapsed.  

The Board is of the opinion that the veteran has not 
presented evidence of a well-grounded claim of service 
connection for low back disorder.  

The Board does not doubt that the veteran sustained injuries 
as a result of her fall in February 1991, as evidenced by her 
treatment for a fracture of the right shoulder.  However, 
there was no treatment for a low back disorder at that time.  
While the veteran has expressed her belief that she sustained 
a fracture of the thoracic vertebrae as a result of this 
fall, which she relates on at least one occasion to her left 
knee giving way on her, she is not medically qualified to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Moreover, there has been no competent medical 
evidence submitted relating any back disorder to the 
veteran's service-connected residuals of a left knee fracture 
either directly or via aggravation.  

As there has been no competent medical evidence submitted 
attributing any current back disorder in any way to the 
service-connected residuals of a left knee fracture, the 
claim is not well grounded and must be denied.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).


Right Knee

The RO denied service connection for a right knee disorder in 
October 1988.  The veteran was notified in November 1988 and 
did not appeal.

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (1998).  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5107 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  

In Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court")adopted the following rule 
with respect to the evidence that would justify reopening a 
claim on the basis of new and material evidence, "there must 
be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome".  Colvin, 1 Vet. App. at 174.  In 
light of the holding in Hodge, the Board will analyze the 
evidence submitted in the case at hand according to the 
standard articulated in 38 C.F.R. § 3.156(a).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Rather, it is the specified bases for 
the final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.

The United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Court of Appeals") recently ruled that 
the Court erred in adopting the test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

The Court recently announced a three-step test with respect 
to reopening and deciding cases involving prior final 
decisions.  Under the new Elkins test, VA must first 
determine whether the veteran has submitted new and material 
evidence under § 3.156 to reopen the claim; and if so, VA 
must determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly; if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, 12 Vet. 
App. 203, 206 (1999); Elkins v. West, 12 Vet. App. 209, 218-
19 (1999).

Evidence is new when not merely cumulative of other evidence 
in the record, and material when relevant and probative of 
the issue at hand.  Godwin v. Derwinski, 1 Vet. App. 419 
(1990).  The Court has defined material evidence as that 
which is relevant and probative of the issue at hand.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

Evidence available to the RO at the time of its previous 
denial included the veteran's service medical records; 
various VA examination reports; treatment records 
demonstrating that the veteran had injured her right knee in 
an automobile accident; and the veteran's request for service 
connection on both a direct and secondary basis to her 
service-connected residuals of a left knee fracture.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

In denying service connection for a right knee disorder, the 
RO noted that service medical records were negative for a 
right knee injury and that the cited hospital records showed 
that the veteran had injured her right knee in a motor 
vehicle accident one year earlier.  The RO also observed that 
the only finding with reference to the left knee was that the 
veteran had mild degenerative changes.  The RO denied service 
connection on the basis that a right knee disability was not 
incurred inservice and that degenerative arthritis was not 
shown during the presumptive period.  

Evidence received subsequent to the October 1988 rating 
decision consists of numerous treatment records showing 
treatment for a right knee disorder resulting from the 
previously reported motor vehicle accident; treatment records 
demonstrating that the veteran has degenerative joint disease 
of the right knee; treatment records demonstrating that the 
veteran underwent a right knee total arthroplasty; a letter 
from a VA physician attached to a Form 9 indicating that the 
reason for the right knee replacement was the residual 
effects of the service-connected left knee; and the testimony 
of the veteran at her February 1996 personal hearing.  

The evidence added to the record since the October 1988 
decision demonstrates that the veteran currently has right 
knee disorders that were not present at the time of the last 
denial. 

The new evidence also includes the first competent evidence 
of a possible link between the veteran's current right knee 
disorder and her service-connected residuals of a left knee 
fracture.  In the letter attached to the Form 9, the examiner 
specifically indicated that that the reason for the right 
knee replacement was the residual effects of the service-
connected left knee. 

This evidence bears directly and substantially upon the issue 
at hand, and being neither duplicative nor cumulative, it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
issue at hand is whether the veteran has a current right knee 
disorder which is related to her service-connected residuals 
of a left knee fracture.  

In light of the foregoing, the Board must conclude that the 
veteran has submitted "new" and "material" evidence to 
reopen her claim for service connection for a right knee 
disorder  38 C.F.R. § 3.156.


Well Grounded Claim

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  The 
evidence need only show the claim is possible.  See 38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 7 
Vet. App. 513, 516-17 (1995).

In the instant case there is competent evidence of a current 
right knee disorder.  The letter attached to the Form 9 
provides competent evidence of a possible nexus between that 
disability and the service-connected residuals of a left knee 
fracture.  

Accordingly, the Board finds that the veteran's claim is well 
grounded.  The Board also finds that additional development 
is necessary in order to afford the veteran due process and 
comply with the duty to assist.  This development is 
addressed in the remand portion of the decision.


ORDER

Service connection for a low back disorder is denied.

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
right knee disorder, the appeal is granted to this extent.

The veteran has submitted a well-grounded claim of 
entitlement to service connection for a right knee disorder.



REMAND

The court has also held that it may be prejudicial for the 
Board to to reopen a claim on the basis of new and material 
evidence and then decide that claim on the merits, prior to 
consideration of the claim on the merits by the RO.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The evidence as to the etiology of the veteran's right knee 
disability is currently in dispute.  VA treatment records 
suggest that the disability was the result of an automobile 
accident, while a VA physician has expressed the opinion that 
the right knee disability is the result of the service 
connected left knee disability.  The Board is of the opinion 
that the veteran should be afforded an additional VA 
orthopedic examination to determine the nature and etiology 
of any right knee disorder, with the examiner being 
requested, following a thorough review of the record, to 
render an opinion as to whether it is at least as likely as 
not that any right knee disorder is etiologically related to 
the veteran's service-connected left knee disorder.  

With regard to the veteran's claim for an increased 
evaluation for her service-connected residuals of a left knee 
fracture, the Board notes that the Court in the case of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claims.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The recent VA orthopedic examinations have not contained 
findings as to whether the veteran has weakened movement, 
excess fatigability, or incoordination, as is required by 
DeLuca.

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1998); see 38 C.F.R. 
§ 19.9 (1998).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:


1.  The RO should request that the 
veteran supply the names, dates, and 
places, of any individuals or treatment 
facilities that have her for any left 
knee disorder since May 1998 and for any 
right knee disorder since her separation 
from service.  After having received 
proper authorization from the veteran, 
the RO should obtain copies of any 
records not already included in the 
claims file and associate them with the 
claims file.

2.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to determine the nature and etiology of 
any current right knee disorder and the 
current severity of her service-connected 
residuals of a left knee fracture.  All 
appropriate tests and studies should be 
performed and all findings must be 
reported in detail.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review 
prior to the examination.  

With regard to the veteran's current 
right knee disorder, the examiner is 
requested to render the following 
opinions: 

Is it at least as likely as not that any 
diagnosed right knee disorder is directly 
secondary to or aggravated by the 
veteran's service-connected residuals of 
a left knee fracture? 

If it is determined that there is a 
likelihood that the veteran's right knee 
disorder is aggravated by her service-
connected left knee disorder, the 
examination report must address the 
following medical issues:

(i) The baseline manifestations 
which are due to the effects of the 
left knee disorder.

(ii) The increased manifestations 
which, in the examiner's opinion, 
are proximately due to the service-
connected left knee disorder based 
on medical considerations.

(iii) The medical considerations 
supporting an opinion that increased 
manifestations of any right knee 
disorder is proximately due to the 
service-connected left knee 
disorder.  

With regard to the service-connected 
residuals of the left knee fracture, if 
loss of range of motion is present, the 
examiner should comment on whether the 
loss of range of motion is mild, 
moderate, or severe as well as the reason 
for the loss of motion.  The examiner is 
further requested to carefully elicit 
from the veteran all pertinent subjective 
complaints with regard to her left knee 
and to make specific findings as to 
whether each complaint is related to the 
service-connected residuals of the left 
knee fracture.  The examiner is further 
requested to render an opinion as to 
whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints.  

The examiner is also requested to offer 
opinions on the following issues:

	(a) Can pain and limitation of 
motion, if any, be attributed solely to 
the service-connected residuals of the 
left knee fracture?  

	(b) Do the service-connected 
residuals of the left knee fracture cause 
weakened movement, fatigability, or 
incoordination?  If so, the examiner 
should comment on the severity of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation.

	(c) In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to residuals 
of the left knee fracture, the presence 
or absence of changes in condition of the 
skin indicative of disuse due to the 
residuals of the left knee fracture, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected residuals of the 
left knee fracture. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented.

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for a right knee 
disorder, with consideration being given 
to consider Allen v. Brown, 7 Vet. App. 
439 (1995) when making its determination, 
and the issue of an increased evaluation 
for residuals of a left knee fracture, 
with consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, and 
DeLuca v. Brown.


If any of the benefits sought on appeal remain denied, the 
veteran and her representative should be furnished a 
supplemental statement of the case with regard to the 
additional development and the reasons for the decision 
rendered.  They should be afforded the requisite opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration, if in order.  No action 
is required of the veteran until she receives further notice.  
The veteran and his representative may submit additional 
argument and evidence while the veteran is in a remand 
status.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

